Case: 21-50626    Document: 00516461062       Page: 1    Date Filed: 09/06/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 6, 2022
                               No. 21-50626
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk


   Danny Wayne Alcoser,

                                                        Plaintiff—Appellant,

                                    versus

   Kathryne Ford, Child Protective Services Specialist; Joshua
   Parson, Child Protective Services Investigator; Kimberly Morris,
   Assistant Attorney General of Texas; Gabrielle Massey, Assistant
   District Attorney; Katie Casper, Attorney Ad Litem; Judge Nikki
   Mundkowsky, McLennan County Child Protective Court; Judge
   Phillip Arrien, Associate Judge of the 74th District Court; Jon R.
   Gimble, McLennan County District Clerk; Judge Gary Coley, Jr.,
   District Judge for the 74th District; John Montez; Daryle Echols;
   Ursula Kathryn Woessner; Sheriff Parnell McNamara,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:19-CV-354


   Before Jones, Haynes, and Oldham, Circuit Judges.
Case: 21-50626         Document: 00516461062               Page: 2      Date Filed: 09/06/2022

                                          No. 21-50626


   Per Curiam:*
           Proceeding pro se and in forma pauperis, Texas prisoner Danny Wayne
   Alcoser appeals the district court’s dismissal of his 42 U.S.C. § 1983
   complaint and denial of his Federal Rule of Civil Procedure Rule 59(e)
   motion to amend the judgment. For the following reasons, we AFFIRM in
   part, and DISMISS in part.
                                     I.       Background
           Alcoser filed this § 1983 action against various employees of Texas
   Child Protective Services (“CPS”), judges, court officials, retained and
   appointed counsel, and others, including his former wife. His claims stem
   from numerous CPS and related state court proceedings that took place over
   the course of several years. In his federal court action, he alleged that CPS
   improperly terminated his parental rights and placed his children with
   dangerous caregivers and in dangerous environments. He further alleged
   that certain state court judges improperly denied his request for additional
   DNA testing to disprove an earlier test establishing paternity over his son.
           The district court dismissed his original complaint for failure to state
   a claim under 28 U.S.C. § 1915(e).1 Alcoser sought leave to amend his
   complaint and filed separate “notices of removal” to add two state court
   actions “into” the federal action: (1) a state court termination of parental
   rights case, and (2) a petition for writ of mandamus related to his request for


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             In a prior appeal of the dismissal of Alcoser’s initial § 1983 complaint, we vacated
   and remanded Alcoser’s case after determining that the district court erred by dismissing
   some of Alcoser’s claims as time barred without giving him notice and an opportunity to
   address the time-bar issue. Alcoser v. Ford, 830 F. App’x 743, 743–44 (5th Cir. 2020) (per
   curiam). After considering Alcoser’s arguments against application of the time bar and his
   amended complaint, the district court again dismissed the same claims as time barred. In
   the instant appeal, Alcoser does not challenge the district court’s time-bar ruling.




                                                 2
Case: 21-50626      Document: 00516461062          Page: 3    Date Filed: 09/06/2022




                                    No. 21-50626


   additional DNA testing, which had been denied by the Texas Supreme
   Court. The district court reviewed Alcoser’s complaint and amended
   complaint and dismissed them with prejudice under § 1915(e) but did not
   address the “notices of removal” expressly.
          Alcoser filed a Rule 59(e) motion to amend the judgment and
   requested an opportunity to amend as a matter of course under Rule 15(a)(1).
   He contended, inter alia, that the district court erred in concluding that he
   failed to state a claim under § 1983 and failed to address the removals, leaving
   his state case “in limbo” or otherwise improperly dismissing it. The district
   court denied the motion, again without expressly discussing the
   “notices of removal.”      Alcoser timely appealed, reasserting the same
   arguments here. We address each in turn.
                            II.    Standard of Review
          We review a dismissal for failure to state a claim under § 1915(e) de
   novo. Praylor v. Tex. Dep’t of Crim. Just., 430 F.3d 1208, 1209 (5th Cir. 2005)
   (per curiam). “We generally review a decision on a motion to alter or amend
   judgment under Rule 59(e) for abuse of discretion.” Lamb v. Ashford Place
   Apartments L.L.C., 914 F.3d 940, 943 (5th Cir. 2019) (internal quotation
   marks and citation omitted). But insofar as a “ruling was a reconsideration
   of a question of law,” the de novo standard applies. Id. (quotation omitted).
   The motion to amend the judgment must “clearly establish either a manifest
   error of law or fact or must present newly discovered evidence.” Id.
   (quotation omitted).
                                  III. Discussion
   A.     Amendment
          At the outset, we reject Alcoser’s assertion that the district court
   erred in dismissing the action before he had an opportunity to amend as a




                                          3
Case: 21-50626         Document: 00516461062              Page: 4       Date Filed: 09/06/2022




                                          No. 21-50626


   matter of course under Rule 15(a)(1). “After dismissal, the plaintiff does not
   have the right to amend as a matter of course.” Whitaker v. City of Houston,
   963 F.2d 831, 835 (5th Cir. 1992). Further, we are unpersuaded that the
   district court erred by not providing Alcoser with additional opportunities to
   develop his claims. Alcoser was granted leave to file an amended complaint,
   which the district court considered and dismissed. He fails to identify what
   facts he would have added or how he would have overcome the deficiencies
   found in his complaint. Alcoser has already pleaded his best case, and
   remand for this reason is not warranted. See Brewster v. Dretke, 587 F.3d 764,
   767–68 (5th Cir. 2009) (per curiam).
   B.        “Notices of Removal”
             Alcoser’s notices of removal were procedurally and jurisdictionally
   infirm.       Under the circumstances here, because the district court was
   assessing the case under § 1915(e), the district court should have expressly
   dismissed the “notices of removal” as frivolous on several grounds.2 As a
   procedural matter, a litigant may not properly remove a state court case
   “into” an existing federal case as Alcoser attempted to do here.3 Instead, the
   litigant must comply with the procedures of the removal statutes and pursue
   consolidation thereafter. See 28 U.S.C. §§ 1441, 1446; Fed. R. Civ. P.
   42(a).
             Moreover, Alcoser had no basis for removal. Jurisdiction over a
   removed case for a federal question exists “only if a federal question appears
   on the face of the plaintiff’s well-pleaded complaint,” and there is generally
   “no federal jurisdiction if the plaintiff properly pleads only a state law cause

             2
             The district court’s final order “dismissed all other motions.” If that was a
   reference to the notices of removal, then that dismissal was proper.
             3
             It is not entirely clear that Alcoser was a defendant in the underlying state case;
   in any event, but we need not reach this issue.




                                                4
Case: 21-50626           Document: 00516461062               Page: 5    Date Filed: 09/06/2022




                                             No. 21-50626


   of action.” Gutierrez v. Flores, 543 F.3d 248, 251–52 (5th Cir. 2008)
   (quotation omitted).4 “[T]he mere fact that a given federal law might ‘apply’
   or even provide a federal defense to a state-law cause of action[] is insufficient
   alone to establish federal question jurisdiction.” Hart v. Bayer Corp., 199
   F.3d 239, 244 (5th Cir. 2000). As to Alcoser’s first removal attempt, the
   “notice of removal” makes clear that the “removed” state case relates solely
   to the determination of parentage and termination of parental rights under
   Texas law. Because the state action involves claims governed purely by state
   law—and the notices of removal do not demonstrate otherwise—the district
   court lacked subject matter jurisdiction to hear them. Alcoser’s assertion
   that his constitutional rights were violated do not cure this jurisdictional
   defect. See id.5 Because this “notice of removal” was frivolous, the district
   court should have expressly dismissed it under its 28 U.S.C. § 1915(e)
   analysis. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).
           Alcoser’s second attempt at removal—a petition for writ of
   mandamus from the Texas Supreme Court requesting additional DNA
   testing—is barred by the Rooker-Feldman doctrine.6                        Rooker-Feldman
   precludes lower federal courts from exercising “appellate jurisdiction over
   final state-court judgments.” Miller v. Dunn, 35 F.4th 1007, 1010 (5th Cir.
   2022) (quotation omitted). Final state-court judgments are those “rendered


           4
               Diversity jurisdiction is not in play here.
           5
             Alcocer’s attempt to establish jurisdiction under 28 U.S.C. § 1343(a)(3) is equally
   unavailing. This statute grants district courts “original jurisdiction of any civil action
   authorized by law to be commenced by any person . . . [t]o redress the deprivation, under
   color of any State law . . . of any right, privilege or immunity secured by the Constitution.”
   28 U.S.C. § 1343(a)(3). Because Alcoser did not commence the state paternity action and
   nothing in his notice of removal suggests the state court petition seeks to redress the
   deprivation of any constitutional right, § 1343 is inapposite here.
           6
           “[I]t is not clear whether the general removal statutes permit appellate removal,”
   and we do not decide the issue here. In re Meyerland Co., 960 F.2d 512, 515 (5th Cir. 1992)




                                                    5
Case: 21-50626      Document: 00516461062           Page: 6    Date Filed: 09/06/2022




                                     No. 21-50626


   by the highest court of a state in which a decision could be had.” In re
   Meyerland Co., 960 F.2d 512, 516 (5th Cir. 1992). The Texas Supreme Court
   has already opined on and rejected the relief Alcoser now seeks through the
   removed action.      Therefore, the district court lacked subject matter
   jurisdiction “to review, modify, or nullify” the state court’s decision to deny
   additional DNA testing. Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d
   457, 462 (5th Cir. 2004) (quotation omitted).
   C.     Failure to State a Claim
          Turning to the merits of the complaint, Alcoser specifically challenges
   the district court’s dismissal of his § 1983 conspiracy claim as to a state court
   judge, Alcoser’s counsel, and the owner of a DNA testing facility. Although
   Alcoser argues that the state court judge conspired to deprive him of various
   constitutional rights when he denied Alcoser’s motion for additional DNA
   testing, the district court correctly determined that Alcoser cannot overcome
   the applicable judicial immunity. See Boyd v. Biggers, 31 F.3d 279, 284–85
   (5th Cir. 1994) (per curiam). Likewise, the district court did not err in
   dismissing for failure to state a claim against Alcoser’s attorney and the
   owner of a DNA testing facility because neither are state actors and Alcoser
   otherwise failed to allege the elements of a § 1983 conspiracy claim. See
   Ballard v. Wall, 413 F.3d 510, 518 (5th Cir. 2005); see also Mills v. Crim. Dist.
   Ct. No. 3, 837 F.2d 677, 679 (5th Cir. 1988). To the extent Alcoser challenges
   the district court’s ruling as to the remaining defendants and events alleged
   in his amended complaint, the claims fail for the same reasons. As the district
   court correctly explained, “the Defendants Plaintiff names are immune from
   suit or non-state actors and none of the alleged actions violate Plaintiff’s
   constitutional rights.”




                                          6
Case: 21-50626     Document: 00516461062           Page: 7   Date Filed: 09/06/2022




                                    No. 21-50626


                                IV.    Conclusion
          Despite three opportunities to plead his case, Alcoser has failed to
   state a claim under § 1983 and is not entitled to another shot on these facts.
   Accordingly, the district court’s judgment as to the § 1983 claim is
   AFFIRMED.         The notices of removal are DISMISSED. Alcoser’s
   motions to certify a question to the Texas Supreme Court, and any other
   pending motions, are DENIED.




                                         7